Citation Nr: 0844899	
Decision Date: 12/30/08    Archive Date: 01/07/09

DOCKET NO.  07-11 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to an initial rating in excess of 10 percent 
disabling for service-connected C5-6 herniated nucleus 
pulposus.

3.  Entitlement to an initial rating in excess of 10 percent 
disabling for service-connected ventricular ectopy.

4.  Entitlement to an initial compensable rating for service-
connected hypertension.

5.  Entitlement to an initial rating in excess of 10 percent 
disabling for service-connected right ankle tendonitis.

6.  Entitlement to an initial compensable rating for service-
connected prostadynia with mild urinary sphincter 
dyssynergia.

7.  Entitlement to an initial compensable rating for service-
connected bilateral hearing loss.


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to July 2005.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky.  The appeal was subsequently 
transferred to the RO in Pittsburgh, Pennsylvania who issued 
the February 2007 statement of the case (SOC).

In October 2007, the veteran presented testimony at a 
personal hearing conducted at the Detroit RO before the 
undersigned Acting Veterans Law Judge (AVLJ).  A transcript 
of this personal hearing is in the veteran's claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.






REMAND

Reasons for Remand:  To afford the veteran proper notice and 
to obtain VA examinations

1.  Entitlement to service connection for a right knee 
disability.

The veteran seeks service connection for a right knee 
disability.  During his October 2007 hearing, the veteran 
testified that he injured his right knee twice in service, 
once in 1968 and again in 1972.  He added that he did not 
seek treatment following the second injury because he treated 
his knee on his own.  However, the veteran contended that he 
has continued to have pain, soreness, and swelling in his 
right knee.  

A review of the veteran's service treatment records reflected 
that on his April 1966 entrance examination, right knee 
stability was noted.  On the April 1966 report of medical 
history, the veteran reported a knee injury playing football 
in September 1961 and the examiner commented that the right 
knee was asymptomatic.  In August 1968, the veteran twisted 
his right knee and the assessment was right knee sprain with 
mild condromalacia of the patella.  September 1968 x-rays of 
the right knee were negative.  A February 1970 examination 
found the veteran's right knee to be abnormal but stable.  In 
December 1972, the veteran received a profile for his knee 
and had an assessment of chondromalacia.  In May 2005, the 
veteran fell on his right knee and had a contusion.  X-rays 
identified no bony abnormalities.  

In July 2005, the veteran underwent an examination for his 
knee in connection with his claim on appeal.  The veteran 
complained of difficulty climbing stairs.  The examination 
revealed bilateral knee crepitus and his right knee lacked 10 
degrees of extension.  No x-rays were taken.  The assessment 
was chronic right knee pain.

After considering the aforementioned, the Board finds that a 
VA examination is necessary to examine the veteran's right 
knee.  The case of McLendon v. Nicholson, 20 Vet. App. 79 
(2006), held that an examination is required when (1) there 
is evidence of a current disability, (2) evidence 
establishing an "in-service event, injury or disease," or a 
disease manifested in accordance with presumptive service 
connection regulations occurred which would support 
incurrence or aggravation, (3) an indication that the current 
disability may be related to the in-service event, and (4) 
insufficient evidence to decide the case.  Although the 
veteran does not have a diagnosis of a right knee disability, 
he was noted to have less than full extension and crepitus on 
the July 2005 examination.  Additionally, the veteran had 
assessments of condromalacia and knee sprain during service.  
Moreover, he testified that he has pain, soreness, and 
swelling since service, which he is competent to report.  See 
Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding 
veteran competent to testify to symptomatology capable of lay 
observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) 
(noting competent lay evidence requires facts perceived 
through the use of the five senses).  As such, the Board 
finds that a remand is necessary to obtain a VA examination 
and opinion.

Moreover, VA has a duty to notify and assist veterans in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
veteran and his/her representative, if applicable, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the veteran of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the veteran is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Further, in 
Dingess v. Nicholson, the United States Court of Appeals for 
Veterans Claims (Court) held that, upon receipt of an 
application for a service-connection claim, VA is required to 
review the evidence presented with the claim and to provide 
the veteran with notice of what evidence not previously 
provided will help substantiate his/her claim.  19 Vet. App. 
473 (2006); see also 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Specifically, VA must notify the veteran of what 
is required to establish service connection and that a 
disability rating and effective date for the award of 
benefits will be assigned if service connection is awarded.  
Because the veteran has not received a VCAA letter that 
complies with the aforementioned, such a letter should be 
provided on remand.  

2.  Entitlement to an initial rating in excess of 10 percent 
disabling for service-connected C5-6 herniated nucleus 
pulposus.

The veteran contends that he is entitled to a higher rating 
for his service-connected C5-6 herniated nucleus pulposus.  
During his October 2007 hearing, the veteran testified that 
by the end of a work day, he has pain radiating from his neck 
down his shoulders and into his arms.  At the time of his 
July 2005 examination, there was insufficient evidence to 
justify a diagnosis of radiculopathy.  As it appears that the 
veteran's service-connected C5-6 herniated nucleus pulposus 
might have increased in severity since his July 2005 
examination, the Board concludes that a remand is necessary 
to assess the current severity.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); 38 C.F.R. § 3.327(a).

3.  Entitlement to an initial rating in excess of 10 percent 
disabling for service-connected ventricular ectopy.

The veteran contends that he is entitled to a higher rating 
for his service-connected ventricular ectopy.  The veteran 
submitted a report dated in October 2007 from his private 
cardiologist during his hearing.  The veteran testified that 
this report showed that his service-connected ventricular 
ectopy increased in severity since his July 2005 examination.  
Although the October 2007 report concluded that the veteran 
had hypertensive cardiopathy with normal left ventricular 
function, which was not found in July 2005, there were no MET 
findings, which are part of the rating criteria for this 
disability.  38 C.F.R. § 4.104, Diagnostic Code 7099-7000.  
As such, because the veteran contends that his service-
connected ventricular ectopy has increased in severity since 
2005 and the most current evidence of record pertaining to 
this disability does not fully address the applicable rating 
criteria, a remand is necessary to assess the current 
severity of this disability.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991); 38 C.F.R. § 3.327(a).

4.  Entitlement to an initial compensable rating for service-
connected hypertension.

The veteran testified that his service-connected hypertension 
is affected by his service-connected ventricular ectopy.  
Therefore, as he has contended that his service-connected 
ventricular ectopy has increased in severity, he is in 
essence claiming that his hypertension has increased in 
severity as well.  The Board also notes that the July 2007 
examination did not fully address the applicable rating 
criteria.  In this regard, although the examiner indicated 
that the veteran took medications to reduce his mildly 
elevated blood pressure, it was not indicated whether 
continuous medication was required for control.  38 C.F.R. 
§ 4.104, Diagnostic Code 7101.  Consequently, a remand to 
assess the current severity of the veteran's hypertension is 
also required.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a).

5.  Entitlement to an initial rating in excess of 10 percent 
disabling for service-connected right ankle tendonitis.

The veteran states that he is entitled to a higher rating for 
his service-connected right ankle tendonitis.  The veteran 
was found to have the following degrees of active range of 
motion on the July 2005 examination: -2 dorsiflexion, 70 
plantar flexion, 20 inversion, and 5 eversion.  However, the 
Board notes the normal range of motion for ankle dorsiflexion 
is 0 to 20 degrees and 0 to 45 degrees for ankle plantar 
flexion.  38 C.F.R. § 4.71a, Plate II.  Thus, is appears that 
the finding of 70 degrees of plantar flexion was made in 
error.  Therefore, a remand is necessary to address the 
current severity of this disability.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a).

6.  Entitlement to an initial compensable rating for service-
connected prostadynia with mild urinary sphincter 
dyssynergia.

Regarding the veteran's service-connected prostadynia with 
mild urinary sphincter dyssynergia, the veteran contends that 
his disability has not been properly diagnosed.  He contends 
that he has a bladder problem, not a prostate problem.  The 
veteran testified that his disability is manifested currently 
by a feeling of a need to urinate during the day and 
awakening to void three to four times per night.  The veteran 
is currently rated by analogy under 38 C.F.R. § 4.115b, 
Diagnostic Code 7599-7527, which refers the rater to voiding 
dysfunction or urinary tract infection, whichever is 
predominant.  Voiding dysfunction and urinary tract 
infections are rated under 38 C.F.R. § 4.115a.  However, 
based on the veteran's testimony, it appears that the 
veteran's condition might also be analogous to urinary 
frequency and obstructed voiding under 38 C.F.R. § 4.115a.  
However, the veteran did not testify about the daytime 
voiding interval and the extent of any obstructive voiding is 
unclear, which are both part of these rating criteria.  
Because it appears that the July 2005 examination did not 
fully address the veteran's contentions regarding this 
disability, a remand is necessary.  Green v. Derwinski, 1 
Vet. App. 121 (1991). 

7.  Entitlement to an initial compensable rating for service-
connected bilateral hearing loss.

The veteran contends that his bilateral hearing loss has 
gotten worse in severity.  The veteran submitted a September 
2007 audiological evaluation during his hearing.  
Unfortunately, although an audiogram was performed and speech 
recognition scores were recorded, there was no interpretation 
of the audiometric readings contained on the graphs.  
Moreover, the report did not indicate what sort of speech 
audiometry testing was done.  For VA purposes, the Maryland 
CNC Test must be used.  38 C.F.R. § 3.385.  The Board also 
notes that it is precluded from interpreting pure tone 
threshold results in order to determine the severity of the 
veteran's current hearing loss disability.  See Kelly v. 
Brown, 7 Vet. App. 471, 474 (1995) (finding that neither the 
Board nor the RO may interpret graphical representations of 
audiometric data).  As such, these findings cannot be 
considered without interpretation.  Nevertheless, because the 
veteran has indicated that his hearing loss has gotten worse, 
a remand is necessary to assess the current severity of his 
hearing.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 
38 C.F.R. § 3.327(a).

Additionally, regarding all of the veteran's claims for 
higher initial ratings on appeal, the Board notes that a VCAA 
letter should be provided that complies with VA's duties to 
notify and assist.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2008).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran a 
notice letter in connection with his claim 
for a right knee disability.  The letter 
should inform him of the information and 
evidence that is necessary to substantiate 
the claim for service connection; (2) 
inform him about the information and 
evidence that VA will seek to provide; and 
(3) inform him about the information and 
evidence he is expected to provide.  The 
letter should also include an explanation 
as to the information or evidence needed 
to establish an effective date for the 
claim on appeal, as outlined by the Court 
in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  The RO should send the veteran a 
notice letter in connection with all his 
claims for higher initial ratings on 
appeal, that comply with the applicable 
duty to notify and assist provisions 
pursuant to 38 C.F.R. § 3.159(b) and (c).  

3.  After the above development has been 
undertaken, the veteran should be 
scheduled for an examination in connection 
with his claim for a right knee 
disability.  The examiner should answer 
the following questions:

a.  Based on a review of the claims 
folder, including the service treatment 
records, private treatment reports, and 
examinations, the examiner should render 
a diagnosis regarding the veteran's right 
knee disability.  If it is not possible 
to render a diagnosis, so state. 

b.  If a current right knee disability is 
found, the examiner should state a 
medical opinion as to the likelihood that 
any current right knee disability is the 
result of a disease or injury incurred in 
or aggravated during service (May 1966 to 
July 2005), as opposed to its being due 
to some other factor or factors.  In 
rendering this opinion, the examiner 
should opine whether it was clear that 
the veteran had a pre-existing right knee 
disability prior to service entrance in 
May 1966, and if so, whether it was clear 
that any such pre-existing right knee 
disability was not aggravated beyond its 
natural progression from May 1966 to July 
2005.  

Note:  The term "aggravated" in the above 
context refers to a permanent worsening 
of the underlying condition, as 
contrasted to temporary or intermittent 
flare-ups of symptomatology which resolve 
with return to the baseline level of 
disability.  

c.  If the examiner determines that the 
veteran did not have a pre-existing right 
knee disability prior to service entrance 
in May 1966, he or she should opine as to 
the likelihood (likely, unlikely, at 
least as likely as not) that a right 
disability was incurred during or is 
otherwise casually related to his period 
of service.

Note:  The term "at least as likely as 
not" does not mean within the realm of 
medical possibility, but rather that the 
medical evidence both for and against a 
certain conclusion is so evenly divided 
that it is as medically sound to find in 
favor of such a conclusion as it is to 
find against it.

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2008), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

4.  The veteran should be afforded VA 
examinations to ascertain the severity and 
manifestations of all of his service-
connected disabilities on appeal.  Any and 
all studies, tests, and evaluations deemed 
necessary by the examiner should be 
performed.  The examiner is requested to 
review all pertinent records associated 
with the claims file and to comment on the 
severity of the veteran's service-
connected disabilities.  The examiner 
should comment on how each disability 
affects the veteran's employment and daily 
life.  38 C.F.R. § 4.10.  The examiner 
should report all signs and symptoms 
necessary for rating the veteran's 
disabilities under the applicable rating 
criteria.  

Specifically, regarding service-connected 
C5-6 herniated nucleus pulposus, all 
applicable range of motion and 
neurological findings to include any 
radiculopathy should be recorded.  The 
presence of objective evidence of 
functional loss due to pain, excess 
fatigability, incoordination, and weakness 
should also be noted, especially after 
repetitive movement, as should any 
additional disability due to these 
factors. 

Regarding service-connected ventricular 
ectopy, all necessary cardiac testing 
should be undertaken, to include MET 
readings.

Regarding service-connected hypertension, 
the examiner should comment if continuous 
medication is required to control the 
hypertension. 

Regarding service-connected right ankle 
tendonitis, all applicable range of motion 
should be recorded.  The presence of 
objective evidence of functional loss due 
to pain, excess fatigability, 
incoordination, and weakness should also 
be noted, especially after repetitive 
movement, as should any additional 
disability due to these factors. 

Regarding service-connected prostadynia 
with mild urinary sphincter dyssynergia, 
all necessary urologic testing should be 
undertaken and all manifestations of the 
disability should be recorded to include 
any urinary tract infections, voiding 
dysfunction, obstructive voiding, and 
urinary frequency.  

Regarding service-connected bilateral 
hearing loss, an examination conducted by 
a state-licensed audiologist with 
controlled speech discrimination testing 
(Maryland CNC) and purtone audiometry test 
should be obtained.

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2008), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review.

5.  When the development requested has 
been completed, the issues on appeal 
should be reviewed by the RO on the basis 
of additional evidence.  If any of the 
benefits sought are not granted, the 
veteran and his representative should be 
furnished a Supplemental Statement of the 
Case and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




